Mr. Chief Justice Carter, dissenting: I cannot agree with the reasoning in the foregoing opinion. The question to be decided is not, in my judgment, whether the statute in question is a statute of limitations or one creating a liability, but whether the legislature intended, when it amended the act, to make the amendment retroactive. If the legislature, in so amending, had in plain and unambiguous terms shown a clear intention to make the act retroactive in effect, then I believe the reasoning of the opinion would be sound, but there is no language in such amendment that warrants any such construction. While it is undoubtedly- within the legislative power to pass a statute such as this and to make it applicable to existing causes of action, “yet such a statute is not to be readily construed as having a retroactive effect but is generally deemed to apply merely to causes of action arising subsequent to its enactment, and the presumption is against any intent on .the part of the legislature to make the statute retroactive. * * * The statute will only be given a retroactive effect when it was clearly the intention of the legislature that it should so operate.” (Hathaway v. Merchants’ Loan and Trust Co. 218 Ill. 580.) Retroactive laws are always looked upon with general disfavor, and Chancellor Kent said: “There has not been, perhaps, a distinguished jurist or elementary writer within the last two centuries who has had occasion to take notice of retrospective laws, either civil or criminal, but has mentioned them with caution, distrust or disapprobation.” (Sutherland on Stat. Const, sec. 406. See to the same effect, 17 R. C. L. 682; 19 Am. & Eng. Ency. of Law,—2d ed.—174; Endlich on Interpret, of Statutes, sec. 271.) The general rule is'that a statute is construed as operating only on cases or facts which come into existence after it is passed, unless a retroactive effect is clearly shown to be intended by its wording. There was nothing in this amendment to indicate such an intention on the part of the legislature, therefore the presumption should prevail that it was not retroactive. (Hathaway v. Merchants’ Loan and Trust Co. supra.) And even if the intention clearly appears, it should not be given effect if to do so would render the act unreasonable or unjust. The opinion assumes that this statute is not one of limi- • tation, but this court treated it as a statute of limitations and so termed it in Wall v. Chesapeake and Ohio Railroad Co. 200 Ill. 66. Whether or not it is such a statute, I believe that it should not be construed as operating on cases or facts which came into existence before it was enacted.